DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 10-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (U.S. PGPub. No. 20080141681).
Regarding claim 1, Arnold teaches:
A system comprising: 2a cooling device having a substantially planar structure with two opposing 3surfaces, the two opposing surfaces comprising a cold side and a hot side; (Para. 0051; Fig. 1A, cold face 125, hot face 120)
4a cooling interface configured to be coupled to a patient appendage and to cool 5the patient appendage; (Para. 0052; Fig. 1A, spreader 102)6
a heatsink coupled to the hot side of the cooling device; (Para. 0051; Fig. 1A, heat sink 103) 7
one or more temperature sensors; (Para. 0126)
8a controller in communication with the cooling device, the controller further 9comprising:  10a processor; (Para. 0071; computers have processers)
and 11non-transitory computer readable media comprising instructions 12executable by the processor to:  13obtain, via one or more temperature sensors, a temperature of a 14cooling interface; (Para. 0071, 0126)  15
obtain, via the one or more temperature sensors, a temperature 16of the patient appendage; 17(Para. 0071, 0126)  15
control, via a cooling device, the temperature of the cooling 18interface, based on the temperature of at least one of the 19patient appendage or the cooling interface; (Para. 0126)
and  20cool, via the cooling interface, the patient appendage. (Para. 0126-0127)
Regarding claim 2, Arnold teaches:
The system of claim 1, (described above)
wherein the cooling device is a thermoelectric 2cooler. (Para. 0031)
Regarding claim 3, Arnold teaches:
The system of claim 1, (described above)
wherein the cooling interface is coupled to the cold 2side of the cooling device via a thermal interface material. (Para. 0043)
Regarding claim 5, Arnold teaches:
The system of claim 1, (described above)
wherein the instructions are further executable by 2the processor to:  3maintain, via the cooling device, a first temperature of a cold side of the 4cooling device;  5 (Para. 0126) 26
determine, via the one or more temperature sensors, whether the patient 6appendage has reached a threshold temperature; (Para. 0126; feedback mechanism to keep temperature 15 degrees below skin temperature)
and  7adjust, via the cooling device, to a second temperature the cold side of the 8cooling device in response to a determination that the patient 9appendage has reached the threshold temperature. (Para. 00126; feedback control adjusts the temperature)
Regarding claim 6, Arnold teaches:
The system of claim 1, (described above)
wherein the instructions are further executable by 2the processor to:  3record one or more historic temperatures of the patient appendage over 4time; (Para. 0071)
and  5adjust, via the cooling device, a temperature of a cold side of the cooling 6device from a first temperature to a second temperature based, at least 7in part, on the one or more historic temperatures of the patient 8appendage. (Para. 0126)
Regarding claim 10, Arnold teaches:
An apparatus comprising:  2a processor; (Para. 0071; computers have processers)
and  3non-transitory computer readable media comprising instructions 4executable by the processor to:  5obtain, via one or more temperature sensors, a temperature of a 6cooling interface;  7 (Para. 0071, 0126)  15
obtain, via the one or more temperature sensors, a temperature 8of a patient appendage in contact with the cooling interface;  9 (Para. 0071, 0126)  15
adjust, via a cooling device, the temperature of the cooling 10interface, based on the temperature of at least one of the 11patient appendage or the cooling interface; (Para. 0126)
and  12cool, via the cooling interface, the patient appendage. (Para. 0126-0127)
Regarding claim 11, Arnold teaches:
The system of claim 10, (described above)
wherein the cooling interface is coupled to the 2cooling device, (Para. 0052; Fig. 1A, spreader 102)6
wherein the instructions are further executable by the processor 3to:  4maintain, via the cooling device, a first temperature of a cold side of the 5cooling device; (Para. 0126) 26
determine, via the one or more temperature sensors, whether the patient appendage has reached a threshold temperature; (Para. 0126; feedback mechanism to keep temperature 15 degrees below skin temperature)
8adjust, via the cooling device, to a second temperature the cold side of the 9cooling device in response to a determination that the patient 10appendage has reached the threshold temperature. (Para. 00126; feedback control adjusts the temperature)
Regarding claim 13, Arnold teaches:
The system of claim 10, (described above)
wherein the instructions are further executable 2by the processor to:  3adjust, via the cooling device, a temperature of a cold side of the cooling 4device from a first temperature at a first time to at least a second 5temperature at a second time, wherein the first time and the second 6time are determined according to a control algorithm. (Para. 0071, 0126) 
Regarding claim 14, Arnold teaches:
The system of claim 10, (described above)
wherein the instructions are further executable 2by the processor to:  3record one or more historic temperatures of the patient appendage over 4time. (Para. 0071)
Regarding claim 15, Arnold teaches:
The system of claim 14, (described above)
wherein the instructions are further executable 2by the processor to:  3adjust, via the cooling device, a temperature of a cold side of the cooling device from a first temperature to a second temperature based, at least 275in part, on the one or more historic temperatures of the patient 6appendage. (Para. 0126)
Regarding claim 17, Arnold teaches:
The system of claim 10, (described above)
wherein the instructions are further executable 2by the processor to:  3determine, via the one or more temperature sensors, a starting temperature 4of the patient appendage, (Para. 0126; starting temperature read as temperature before adjustments)
wherein the starting temperature of the 5patient appendage is the temperature of the patient appendage when 6the cooling interface is at an ambient temperature; (Para. 0123, 0126; without any pre-treatment action the device temperature will be the ambient temperature)
and  7cooling the cooling device to a first temperature based on the first 8temperature of the patient appendage. (Para. 0126)
Regarding claim 18, Arnold teaches:
A method comprising:  2coupling a cooling device to a cooling interface;  3 (Para. 0052; Fig. 1A, spreader 102)6
cooling the cooling interface with the cooling device; (Para. 0051; Fig. 1A, cold face 125, hot face 120)
4placing, via the cooling interface, a patient appendage into contact with the 5cooling device; (Para. 0005, 0111)
and  6cooling, via the cooling interface, the patient appendage based on a temperature of 7at least one of the patient appendage or the cooling interface. (Para. 0126)
Regarding claim 19, Arnold teaches:
The system of claim 18, (described above)
further comprising:  2maintaining, via the cooling device, a first temperature of a cold side of the 3cooling device; 4(Para. 0126) 26
determining, via the one or more temperature sensors, whether the patient 5appendage has reached a threshold temperature; (Para. 0126; feedback mechanism to keep temperature 15 degrees below skin temperature)
and  6adjusting, via the cooling device, to a second temperature the cold side of the 7cooling device in response to a determination that the patient appendage has reached the threshold temperature. (Para. 00126; feedback control adjusts the temperature)
Regarding claim 20, Arnold teaches:
The system of claim 18, (described above)
recording one or more historic temperatures of the patient appendage over 3time; (Para. 0071, 0126)
and  4adjusting, via the cooling device, a temperature of a cold side of the 5cooling device from a first temperature to a second temperature based, 6at least in part, on the one or more historic temperatures of the patient appendage. (Para. 0126)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Swyer (U.S. Patent No. 9681980).
Regarding claim 4, Arnold teaches:
The system of claim 1, (described above)
wherein the cold plate is coupled to the cooling device, (Fig. 1A, cold plate read as outer surface of cold face, which touches the user)
Arnold teaches a cold face created by using fluid, but does not explicitly disclose a coolant through channels. In related cooling art Swyer teaches:
further comprising:  2a coolant reservoir configured to hold a coolant; (Col. 20, lines 32-38; Fig. 7, reservoir 198)
a pump configured to pump the coolant; (Col. 20, lines 32-38; Fig. 7, pump 196) 24
a cold plate coupled to the pump, (Fig. 7, pump 196 is connected to end effector 188; cold plate read as portion of end effector that cools the skin)
the cold plate including one or more primary 5coolant channels configured to allow coolant to be pumped through the one or 6more coolant channels; (Col. 20, line 26-27; Fig. 7, inlet 184)
7wherein the cooling interface includes one or more secondary coolant channels 8configured to allow coolant to be pumped through the one or more secondary 9coolant channels; (Col. 20, lines 26-27; Fig. 7, outlet 186)   10
and wherein the cold plate 11is configured to allow coolant in the one or more primary coolant channels to 12be cooled by the cooling device. (Col. 2, lines 32-38)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arnold based on the teachings of Swyer to incorporate a pump, reservoir and channels to deliver coolant to the device in order to provide more uniform cooling pattern (Swyer, Col. 20, lines 20-21).
Regarding claim 16, the Arnold/Swyer combination teaches:
The system of claim 14, (described above)
wherein the instructions are further executable 2by the processor to:  3transmit the one or more historic temperatures to a server. (Swyer, Col. 28, lines 23-28)

Claims 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Grahn (U.S. PGPub. No. 20050103353).
Regarding claim 7, Arnold teaches the system of claim 1 (described above). Arnold does not explicitly disclose the cooling interface comprising a hemi-ellipsoidal grip. In related hand-held art, Grahn teaches a hemi-ellipsoidal grip configured to be gripped by the patient appendage (Para. 0065; Fig. 2, heat energy transfer sensor 2-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arnold based on the teachings of Grahn to incorporate the cooling interface having comprising a hemi-ellipsoidal grip in order to provide a shape that conforms to a user’s hand, thus making the device easier to hold. 
Regarding claim 8, the Arnold/Grahn combination teaches:
The system of claim 1, (Arnold, described above)
wherein the patient appendage is a hand, (Arnold, Para. 0081 teaches a glove)
wherein the cooling interface comprises a fingertip area configured to receive a fingertip 3of the hand, (Arnold, Para. 0081 teaches a glove)
wherein at least one of the one or more temperature sensors is 4disposed in the fingertip area of the cooling interface. (Grahn, Para. 0065)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arnold based on the teachings of Grahn to incorporate a temperature sensor at the fingertips in order to observe the temperature gradient between the finger and forearm and determine a condition of vasodilation (Grahn, Para. 0037). 
Regarding claim 12, the Arnold/Grahn combination teaches:
The system of claim 10, (described above)
wherein the instructions are further executable 2by the processor to:  3maintain, via the cooling device, a first temperature of a cold side of the 4cooling device, (Arnold, Para. 0126) 26
5determine, via the one or more temperature sensors, a rate of cooling of 6the patient appendage; (Arnold, Para. 0071; measuring temperatures at different times will give you a rate of cooling/heating)
and  7adjust, via the cooling device, to a second temperature the cold side of the 8cooling device based on the rate of cooling of the patient appendage. (Grahn, Para. 0033)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arnold based on the teachings of Grahn to incorporate a adjusting the device based on the rate of cooling in order to distend the venous plexuses and increase blood volume available for heat transfer (Grahn, Para. 0033).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold in view of Kosofsky (U.S. PGPub. No. 20200100933).
Regarding claim 9, Arnold teaches the system of claim 1 (described above). Arnold does not explicitly disclose a protective shroud. In related cold stimulus art, Kosofsky teaches:
wherein the cooling device further comprises a 2protective shroud configured to have an open position and a closed position, (Para. 0040)
3wherein in the open position, the cooling interface is accessible to gripping by the 4patient appendage, (Para. 0040)
wherein in the closed position, the protective shroud is 5configured to mitigate movement of the patient appendage away from contact 6with the cooling interface. (Para. 0040; Fig. 2D; configured to limitation read as functional language and given limited patentable weight)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Arnold based on the teachings of Kosofsky to incorporate a protective shroud in order to selectively expose the thermal device when needed (Kosofsky, Para. 0040). 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794